Woodward, J.:
The order denying relator’s motion for a peremptory writ of mandamus should be affirmed. While we are not disposed to approve of the suggestion that the statute might not be made operative within the construction given it by the relator, in so far as the Constitution is involved, we do not believe that a fair construction of' the law, in connection with the facts, gives the relator any new rights. The evident scheme of the provisions of section 290 of the Greater Hew York charter (Laws of 1897, chap. 378) as amended in 1901 (Chap. 466), was to perpetuate the detective bureau of the police department as it should be constituted on the 1st day of April, 1901, and to provide for its expansion with the growth of the municipality. There was no intention to promote- or to induct into the detective bureau all of the clerks and subordinates who might have been employed there, but the statute provides that “ These patrolmen or roundsmen known as detective sergeants on the first day of April, nineteen hundred and one as. aforesaid in the detective bureau shall have the power to draw and be paid the same pay as other sergeants of police.” It was only the patrolmen or roundsmen who were known as detective sergeants on the 1st day of April, 1901, who were to be continued as. detective sergeants, and not every man who was in any'way connected with the department. It is entirely clear, from a reading of' the agreed statement of facts, that the relator was not known as a detective sergeant on the said first day of April, but was a mere mem*57ber of the police force assigned to duty in a clerical capacity, liable at any time to be reassigned to duty as a patrolman. He was drawing the pay, not of a detective sergeant, but of a patrolman, "both before and after the 1st day of April, 1901, and in his original application to the head of the department to be appointed a detective sergeant, he describes himself as “ a patrolman attached to the Headquarter Squad and detailed to duty and carried on the blotter in the Branch Detective Bureau, Borough of Brooklyn.” There is no allegation that he was assigned to duty as a detective, and at the time of writing his letter (Exhibit B) in January, 1902, he does not appear to have believed that he was, by virtue of the statute, made a detective sergeant, for he declares that he “ would respectfully make application to be appointed a detective sergeant in compliance with section 290 of the amended Greater Hew York Charter.” The section of the charter cited provides for the maintenance of a detective bureau, and that the commissioner “shall select and appoint to perform" detective duty therein from the patrolmen or roundsmen as many detectives as the said commissioner may from time to time determine necessary to make that bureau efficient,” and it was evidently under this clause that the application was made.
A construction ought not to be given to the statute which will increase the expense of the department without reference to its efficiency, unless that result is demanded by the plain language of the law; and we are of opinion that all of the purposes of the Legislature will be served, and that its intent will be carried out, by confining its application to those who were actually known and recognized as detectives at the date mentioned in the act.
The order appealed from should be affirmed, with costs.
All concurred.
Order affirmed, with ten dollars costs and disbursements.